Title: To Thomas Jefferson from Samuel Hammond, 2 August 1806
From: Hammond, Samuel
To: Jefferson, Thomas


                        
                            D Sir,
                            
                            St Louis. August 2d. 1806
                        
                        I have Justnow been informed by a Gentleman whose veracity I have nought to question that Governor
                            Wilkinsen had written a letter to the executive of US:
                            Seven months Since Calculated to injure my reputation or prejudice my
                            Charactor—It is a duty due to my self to ask for a Copy of that Communication if Such has been receide—if there has not it would afford me gratifycation to have removed
                            from my mind the impressions made by that information, for it is always painful to me to have Cause to Suspect any
                            Gentleman of such malevolence & Hypocracy as woud be established
                            if my information be Correct—My Judgement Assures me that I have Conducted myself towards the Governor with every respect
                            and attention due to his Station & that it is Out of his power to Charge me Justly with the Neglect of, or inattentions
                            to any part of those duties which the laws under which I have acted required of me & his official arrangments gave me the
                            power to perform, Unless indeed that Silence which I have observed upon the
                            Subject of the animosities and party disturbance which have been unfortunatly produced and imprudently spread throughout this territory by those whose duty it was rather to heal & Reconcile them be Considered as a
                            reprehensable neglect, to this Charge I would plead guilty & will only offer an excuse that my pen has not been accustomed to the business of detraction, or Could I ever find pleasure in
                            reprobating the Conduct of those who may be imployed [near] me altho’ their actions may not
                            always Square with my Notions of Correctness & where I find Nothing in the Man to Commend All my feelings urge me to Silence if
                            indeed those actions are not Criminal believing that Corrupt actions tho
                            Covered by the most ingenious Sophistry Can not long Conceal from a discerning public their deformities, and evil
                            tendencies—with Such impressions I have passed Unnoticed the many Acts of Violenc which have Occured here, &
                            endevouring by every means in my Power & by the force of my Own example to heal those disturbances restore harmony &
                            promote good understandings:, persuing this Course entitled me to expect that, I should escape their enmities On either Side
                            & that I should also be secured against their slanders; I am sorry that I have Cause to believe that I have been
                            mistaken, and that I am bound to Seek for the evidence asked. to these remarks I will Only add that if An inquiry into the
                            official Conduct of all the officers of Government imployed in this Territory Could be made in a proper manner; and a
                            proper Authority And at this place, I am perswaded the public interest would be advanced, while the feelings of the
                            upright would be Satisfied & the delinquents exposed.
                        I have been informed that a paper has been circulating here having for its Object the recommendation of
                            Colol. Meigs and myself for the government of this territory I take leave to assure You that it has not been Set on foot with my privaly, or
                            Countenanced in any way by my wishes or would I have it understood as an application flowing from me, for altho I have
                            felt it my duty to perform or attempt to perform Such Services as have been required of me either by the people or their
                            Constituted Authorities, & Shall Consider it my Duty to do so when Called upon to perform Services to which I may feel Competent; I have Never been found Soliciting Such imployments,
                            especially Such as require superior talents & of Such high respectability. I
                            have suffered much by the appointment which I have held here as well in
                            matters of interest as personal & family feelings & it is my most ardent wish now to return to Georgia, to repare as
                            much as possible the injuries Sustained—at present However I am Compelld to Suspend that Journey—a family Consisting of
                            18 persons Some of them very young Can not be moved Such a Distance without much expence & trouble. I shall leav them
                            here and make a Journey there my self in September or October & return next Spring for my family—before I leav this I
                            Shall hope for the paper asked—I have to Solicit your pardon for this address—interesting only to my self, & to assure
                            you that I am with Sentiments of High respect 
                  Your Mo Ob: St
                        
                            S: Hammond
                            
                        
                    